CORRECTED
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael C. Stephens, Jr. on 9/21/2021.

The application has been amended as follows: 

(Currently Amended) A power receiving device of a contactless power supply configured in a wearable electronic device having a main body coupled to a wearing member, wherein said wearing member comprises first and second wearing portions that are coupled through a connection portion, said power receiving device comprising:
a power receiving antenna comprising a receiving coil having a first portion disposed on said wearing member, and a second portion disposed on said main body; 
wherein said receiving coil with said first and second portions together forms a 
wherein an axis of said receiving coil is perpendicular to said surface of said wearing member and said main body, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna to wirelessly charge said wearing member; and
wherein said connection portion is used to mechanically couple said first wearing portion to said second wearing portion, and to electrically couple corresponding conducting wires disposed on said first wearing portion and said second wearing portion, in order to form each of said plurality of concentric coil turns.

(Canceled) 

(Currently Amended) The power receiving device of claim 1, wherein

(Previously Presented) The power receiving device of claim 1, further comprising a plurality of receiving coils, wherein each receiving coil is selectable.  

(Currently Amended) The power receiving device of claim 1, wherein said power is received from said power transmitter antenna based on said selected receiving coil.  

(Original) The power receiving device of claim 1, wherein said receiving coil is formed inside said wearing member.  

(Original) The power receiving device of claim 1, wherein said wearable electronic device is a smart watch, and said wearing member is a watchband.  

(Currently Amended) A power receiving device of a contactless power supply 
a power receiving antenna comprising a plurality of receiving coils, wherein each receiving coil comprises a first portion disposed on said wearing member, a second portion disposed on said main body, and a third portion extending to said connection portion; 
wherein 
wherein an axis of each receiving coils coil is perpendicular to a surface of said wearing member, in order to coincide with an axis of a transmitting coil to receive power from a power transmitter antenna to wirelessly charge said wearing member; and
wherein said connection portion is used to mechanically couple said first wearing portion to said second wearing portion, and to electrically couple corresponding conducting wires disposed on said first wearing portion and said second wearing portion, in order to form each of said plurality of concentric coil turns.

(Canceled) 

(Canceled) 

(Canceled)  

(Canceled) 

(Canceled) 

(Canceled) 

(Original) The power receiving device of claim 8, wherein each of said plurality of receiving coils is formed inside said wearing member.  

(Original) The power receiving device of claim 8, wherein said wearable electronic device is a smart watch, and said wearing member is a watchband.

(Previously Presented) The power receiving device of claim 8, wherein each of said plurality of receiving coils is selectable.  

(Previously Presented) The power receiving device of claim 17, wherein said power is received from said power transmitter antenna based on said selected receiving coil.

(Canceled)  

(Canceled) 


Allowable Subject Matter
Claims 1, 3-8 and 15-18 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art. In detail claim 1 recites A power receiving device of a contactless power supply configured in a wearable electronic device having a main body coupled to a wearing member, wherein said wearing member comprises first and second wearing portions that are coupled through a connection portion, said power receiving device…d)	wherein said connection portion is used to mechanically couple said first wearing portion to said second wearing portion, and to electrically couple corresponding conducting wires disposed on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        September 29, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836